DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-11, 13, 15-17 and 19-21 are allowable. Claims 5, 9-11, 13 and 17 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on May 26, 2021, is hereby withdrawn and claims 5, 9-11, 13 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Jinks on July 14, 2022.
The application has been amended as follows: 
1. A spin-current magnetization rotational element, comprising: 
a ferromagnetic layer configured for a magnetization direction to be changed; and 
a spin-orbit torque wiring that extends in a first direction intersecting a stacking direction of the ferromagnetic layer and is bonded to the ferromagnetic layer, wherein 
the ferromagnetic layer has unequal areas on opposed sides of a first line segment which passes midway between two points of the ferromagnetic layer that are separated most in a second direction perpendicular to the first direction, the first line segment is parallel to the first direction, 
the ferromagnetic layer has unequal areas on opposed sides of a second line segment which passes midway between two points of the ferromagnetic layer that are separated most in the first direction, the second line segment is parallel to the second direction, and 
the unequal areas on the opposed sides of the first line segment and the unequal areas on the opposed sides of the second line segment are in a plan view seen from the stacking direction.
8. The spin-current magnetization rotational element according to claim 1, wherein
a plurality of ferromagnetic metal layers are arranged in the first direction in which the spin-orbit torque wiring extends, 
each of the plurality of the ferromagnetic metal layers has a shape anisotropy in the plan view seen from the stacking direction and has a demagnetizing field distribution caused by the shape anisotropy, 
easy magnetization rotational directions of each neighboring ferromagnetic metal layers in the plurality of ferromagnetic metal layers are opposite to each other, 
the demagnetizing field distribution generates each of the easy magnetization rotational directions in which 
each of the easy magnetization rotational directions intersects the first direction in the plan view seen from the stacking direction.
9. An element assembly, comprising: 
a plurality of spin-current magnetization rotational elements , each of the plurality of spin-current magnetization rotational elements comprising:
     a ferromagnetic layer configured for a magnetization direction to be changed; and 
     a spin-orbit torque wiring that extends in a first direction intersecting a stacking direction of the ferromagnetic layer and is bonded to the ferromagnetic layer, wherein 
     the ferromagnetic layer has unequal areas on opposed sides of a first line segment which passes midway between two points of the ferromagnetic layer that are separated most in a second direction perpendicular to the first direction, the first line segment is parallel to the first direction, 
     the ferromagnetic layer has unequal areas on opposed sides of a second line segment which passes midway between two points of the ferromagnetic layer that are separated most in the first direction, the second line segment is parallel to the second direction, and 
     the unequal areas on the opposed sides of the first line segment and the unequal areas on the opposed sides of the second line segment are in a plan view seen from the stacking direction.
10. The element assembly according to claim 9, wherein the ferromagnetic metal layer of each of the plurality of spin-current magnetization rotational elements has a shape anisotropy in the same direction.
11. The element assembly according to claim 9, wherein the ferromagnetic metal layer of each of the plurality of spin-current magnetization rotational elements has a shape anisotropy in the plan view seen from the stacking direction and has a demagnetizing field distribution caused by the shape anisotropy, 
the demagnetizing field distribution generates an easy magnetization rotational direction in which magnetizations of the ferromagnetic metal layer of each of the plurality of spin-current magnetization rotational elements are most easily reversed, 
the easy magnetization rotational direction intersects the first direction in the plan view seen from the stacking direction, and 
the easy magnetization rotational directions of each neighboring ferromagnetic metal layers in the plurality of spin-current magnetization rotational elements are opposite to each other. 
17. The spin-current magnetization rotational element according to claim 5, wherein a magnetization of the ferromagnetic layer is oriented in the stacking direction. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner's statement of reasons for allowance had been provided in the previous office action mailed on April 13, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811